t c memo united_states tax_court irvin heard jr petitioner v commissioner of internal revenue respondent docket no filed date howard s press for petitioner leon st laurent and francis j strapp jr for respondent memorandum findings_of_fact and opinion vasquez judge by separate notices of deficiency respondent determined deficiencies and additions to tax in petitioner's federal income taxes as follows year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for our consideration are whether amounts received by petitioner qualify as a fellowship_grant excludable from income under sec_117 and whether petitioner is liable for the additions to tax stated above findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in palisades park new jersey at the time the petition was filed in this case petitioner attended southern university in new orleans louisiana from date to date earning a b s in physics and a minor in math from date to date petitioner attended howard university in washington d c earning a master's degree in physics after receiving his master's degree petitioner remained at howard for an additional years pursuing a ph d degree in physics but he did not complete the required ph d thesis research during that time petitioner left howard in date lectured at the university of maryland from date to date and thereafter accepted a position as an assistant professor at lincoln university in pennsylvania beginning in date in date petitioner applied to the national institute of general medical sciences nigms a division of the national institutes of health nih for a minority access to research careers marc faculty fellowship the marc program is a division of the national research service award nrsa program a program designed for the provision of grants for biomedical and behavioral research or research training the marc program was designed to provide research and training opportunities to faculty and students pincite-year colleges that have a substantial enrollment of students from underrepresented minority groups the marc faculty fellowship is designed to strengthen the research and research training opportunities of minority institutions by providing an opportunity for eligible faculty who lack the ph d degree or equivalent to obtain the research doctorate the expectation of the faculty fellowship program is that the candidate's training in a setting away from the candidate's home institution would expose the candidate to new ideas and would enhance the research and teaching environment of the home institution when the candidate returned at the time he applied for the marc faculty fellowship petitioner's home institution was lincoln university the lincoln university officials who wrote in support of petitioner's marc application expected petitioner to return to lincoln in his application petitioner indicated that if granted a marc faculty fellowship he would be able to complete his ph d thesis research and thereafter return to lincoln university to teach physics and establish a research program petitioner requested a fellowship award extending for a period of years and months during which time petitioner would attend drexel university to pursue his ph d thesis research with dr frank a ferrone an assistant professor there under the direction of dr ferrone petitioner was to pursue biophysics research specifically studying depolymerization of sickle cell hemoglobin petitioner indicated on his marc application that he expected to receive his ph d at the conclusion of the faculty fellowship in date on date petitioner was notified by nigms that he had been awarded a marc faculty fellowship the notification of award received by petitioner indicated that he would receive a dollar_figure stipend and a dollar_figure institutional allowance1 for the initial 12-month_period the award notice listed additional funds for the second and third year of petitioner's requested grant in a box containing the preprinted statement future support recommended subject_to availability of funds and the institutional allowance is a payment to the sponsoring institution to help defray the cost of research supplies equipment travel to scientific meetings and other related items satisfactory progress the column labeled budget period listed a stipend of dollar_figure and total support of dollar_figure the funds listed for budget period were prorated for a 9-month period as requested by petitioner in his marc application and included a stipend of dollar_figure and total support of dollar_figure in date petitioner enrolled at drexel university and submitted a research fellowship activation notice to nigms whereby petitioner's marc award was to be activated for the month period extending from date to date in addition to his research activity petitioner was expected to take a ph d qualifying examination during his first year at drexel petitioner took the examination in the spring of but did not pass thereafter petitioner was expected to take a set of practice qualifiers in the ensuing year and demonstrate marked progress in his grades to maintain his admission status at drexel in date petitioner wrote to two nih officials requesting a 1-year deferral of the remaining portions of his marc fellowship_grant in his request petitioner indicated that he intended to return to lincoln university to complete the final year of an office of naval research onr grant project that an institutional allowance of dollar_figure was presumably included in the total support amount a prorated institutional allowance of dollar_figure was presumably included in the total support amount petitioner had worked on prior to his departure to attend drexel petitioner had expected another individual to finish the onr project in his absence but that individual was unable to do so and had resigned from the project upon completion of the onr project petitioner expected to return to his doctoral research however he was aware that his decision to return to lincoln university could jeopardize his chance to continue his studies at drexel in a date letter to elward bynum an nih program administrator petitioner wrote i have enclosed a copy of a letter requesting postponement of the second and third year of my fellowship as indicated the set of circumstances involving the onr contract was totally unanticipated this request has been discussed with my sponsor dr ferrone and in his opinion this could have an adverse effect on my progress if i fail to continue my preparation for the ph d qualifying exam this year off thus there are some uncertainties with regards to my re-admission into drexel even if nih approves my request although drexel is my first choice for completion of my studies if re-admission is denied i am willing to pursue my work at another institution on date an nih official wrote to petitioner to notify him that his request for a 1-year leave of absence from his marc faculty fellowship had been approved the approval letter indicated that petitioner's funding would resume at the conclusion of his year off and thereafter continue through date which will provide the approved two years and nine months of fellowship support the letter also stated in the event you do not return to drexel to complete your approved research training we would be willing to consider a request to transfer your fellowship to another institution in the ensuing academic year petitioner returned to lincoln university and assumed full-time faculty status while working on the onr project unfortunately petitioner was unable to continue his preparation for and did not retake the ph d qualifying exam on date petitioner was notified that the department of physics and atmospheric science at drexel university did not support petitioner's readmission to the institution petitioner furnished a copy of this notification to nih on date on date petitioner submitted an nrsa application requesting a transfer of the remaining year and month sec_4 of support under his marc fellowship_grant to the city college of the city university of new york cuny according to the application petitioner intended to continue his ph d thesis research under the sponsorship of dr joseph a johnson iii a professor of physics at cuny under the direction of dr johnson petitioner was to study blood circulatory flow at low in his original application_for a marc faculty fellowship petitioner requested an award period of years and months petitioner's request to postpone his marc award was granted after he had received months of support in the initial award year resulting in the deferral of year and months of unused support fluid velocities petitioner also expected to prepare for and pass the ph d qualifying exam by date on date nih granted petitioner's request to transfer his fellowship to cuny and indicated that he would receive a stipend of dollar_figure and an institutional allowance of dollar_figure for the 12-month_period extending from date to date the award notification contained the preprinted statement future support recommended subject_to availability of funds and satisfactory progress and thereafter contained a prorated stipend and institutional allowance for a 10-month period commencing at the end of the current award period in the summer after his first academic year at cuny petitioner submitted an award continuation application to nih wherein petitioner requested activation of the remaining months of his nrsa grant petitioner's request was granted on date petitioner received a prorated stipend of dollar_figure and an institutional allowance of dollar_figure for the period date to date on date petitioner wrote to an nih program administrator requesting a 1-year extension of his marc faculty fellowship petitioner indicated in his letter that he needed an nigms grants management official indicated at trial that petitioner's request to transfer his marc fellowship to cuny was reviewed in detail by nih staff to assure that the proposed ph d research activities with dr johnson as sponsor were of similar or comparable quality to the originally approved research project at drexel the additional time to complete his dissertation research and the requirements for the ph d degree the extension request was granted by nigms in date petitioner received a stipend of dollar_figure and an institutional allowance of dollar_figure for the period date to date petitioner remained at cuny for the extended period of his marc fellowship however he did not complete his ph d degree opinion sec_117 excludes from gross_income any amount received as a scholarship or fellowship_grant generally a scholarship or fellowship_grant includes an amount_paid to or for the benefit of an individual to aid him or her in the pursuit of study or research sec_1_117-3 income_tax regs the fact that the recipient is required to furnish reports of his or her progress to the grantor does not destroy the essential character of such an amount as a scholarship or fellowship_grant sec_1_117-4 income_tax regs in 394_us_741 the supreme court sustained the validity of these regulations as comporting with the ordinary understanding of scholarships and fellowships as relatively disinterested 'no strings' educational grants with no requirement of any substantial quid pro quo from the recipients prior to amendment by the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 sec_117 permitted the entire amount of a fellowship_grant to be excluded from gross_income provided that the grant did not represent payment for teaching research or other services in the nature of part-time employment and as long as the recipient was a candidate_for_a_degree for individuals who were not candidates for a degree the exclusion was limited to dollar_figure per month for a maximum of months sec_117 tra sec_123 100_stat_2112 modified the income_tax treatment of scholarships and fellowship grants by making amendments to sec_117 sec_117 as amended excludes from gross_income any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 the term qualified_scholarship refers to any amount received by an individual as a scholarship or fellowship_grant to the extent the individual establishes that in accordance with the conditions of the grant such amount was used for qualified_tuition_and_related_expenses sec_117 as amended the term qualified_tuition_and_related_expenses means a tuition and fees required for enrollment or attendance of a student at an educational_organization described in sec_170 and b fees books supplies and equipment required for courses of instruction at such an educational_organization sec_117 as amended the amendments to sec_117 eliminated the exclusion for individuals who are not degree candidates the amendments to sec_117 are effective for taxable years beginning on or after date except that the prior_law continues to apply to scholarships and fellowships granted before date h conf rept vol at ii-17 1986_3_cb_1 sec_1 f proposed income_tax regs fed reg date states a transitional rule for determining whether a scholarship or fellowship is to be considered granted before date as follows scholarships or fellowships granted before date-- i in general for purposes of this section a scholarship or fellowship is considered granted before date to the extent that in a notice of award made before that date the grantor made a firm commitment to provide the recipient with a fixed cash amount or a readily determinable amount a notice of award is treated as containing a firm commitment even if the scholarship or fellowship_grant is subject_to a condition that the recipient remain in good standing or maintain a specific grade point average in addition a requirement that the recipient file a financial statement on an annual basis to show continuing financial need is not treated as a requirement to reapply to the grantor if a scholarship or fellowship initially awarded before date is granted for a period exceeding one academic period for example a semester amounts received in subsequent academic periods are treated as granted before date only if-- a the amount awarded for the first academic period is described in the original notice of award as a fixed cash amount or readily determinable amount b the original notice of award contains a firm commitment by the grantor to provide the scholarship or fellowship_grant for more than one academic period and c the recipient is not required to reapply to the grantor in order to receive the scholarship or fellowship_grant in future academic periods we note at the outset that proposed_regulations generally carry no more weight than a position advanced by respondent 95_tc_525 affd 965_f2d_1038 11th cir however because both parties in this case accept the criteria stated in the proposed regulation in question the court will use it as a framework for resolving their dispute petitioner argues that pursuant to the proposed regulation the fellowship amounts he received in and should be considered granted before date and that he is therefore entitled to exclude those fellowship amounts from income under the earlier version of sec_117 respondent argues that the requirements of subdivisions b and c in the above excerpt of the proposed regulation have not been met that sec_117 as amended therefore applies and in any case that petitioner was not a candidate_for_a_degree during the years in issue we will first address the aspects of the transitional rule over which the parties are in disagreement respondent argues that petitioner's initial marc fellowship_grant did not contain a firm commitment to provide fellowship support for more than one academic period--thus in respondent's view the requirements of subdivision b of the proposed regulation have not been met the award notice received by petitioner indicated that he would receive a dollar_figure stipend in the initial 12-month_period and that future support was recommended for two additional budget periods subject_to availability of funds and satisfactory progress respondent contends that petitioner's fellowship support beyond the initial 12-month_period was not guaranteed pursuant to the preprinted conditions for future support stated in the award notice in our view however those conditions do not prevent the award from being a firm commitment within the meaning of the proposed regulation as noted in the regulation itself a firm commitment to provide support exists even if the scholarship or fellowship_grant is subject_to a condition that the recipient remain in good standing or maintain a specific grade point average thus the requirement that petitioner maintain satisfactory progress is clearly addressed by the regulation and does not prevent his award from being considered a firm commitment for support beyond the initial award year similarly the preprinted condition in the award notice indicating that petitioner's future support was subject_to availability of funds does not in our view preclude us from holding that the award was a firm commitment of support for a period of years and months an nigms grants management official indicated at trial that the agency had single fiscal_year spending authority and that approval had to be obtained from congress each year prior to making scholarship or fellowship disbursements the nigms official also indicated that the agency has never discontinued a fellowship award due to a lack of funding we find that the listing of approved or recommended stipend amounts for three budget periods in the notification of award received by petitioner is indicative of nigms's single fiscal_year spending authority and that petitioner's fellowship support after the initial award period had little if any chance of being discontinued for lack of funding we also note that the marc faculty fellowship program is designed to provide an opportunity for eligible faculty who lack the ph d degree to obtain the research doctorate at the time he submitted his marc application petitioner anticipated that it would take years and months to complete his ph d degree and he requested a fellowship award period commensurate with achieving that goal we find that the marc award petitioner received was intended to provide sufficient fellowship support to allow him to obtain his ph d degree in line with the objectives of the marc program indeed we would not expect a prospective ph d candidate to enroll in a multiyear degree program if his requested and seemingly approved source of funding was not reasonably secure for the duration of the program in sum we find that the award notice received by petitioner contained a firm commitment to provide support for more than academic year ie for months and therefore the award meets the requirements of subdivision b of the proposed regulation respondent next argues that petitioner has failed to meet the requirements of subdivision c of the proposed regulation pursuant to that paragraph the fellowship payments petitioner received in and are to be treated as granted prior to date only if petitioner was not required to reapply to nih to receive the fellowship_grant respondent argues that petitioner fails to comply with the requirements of subdivision c because he was required to submit an application to nih in conjunction with his request to transfer his fellowship to cuny the appropriate inquiry on this issue in our view is whether the original notification of award received by petitioner required him to submit additional nrsa applications as a condition to receiving continued fellowship support in that regard we note our finding above that the award notice received by petitioner was a firm commitment to provide fellowship support for months we find no evidence that petitioner would have been required to reapply to nih to receive the approved fellowship support had he remained at drexel and demonstrated satisfactory progress toward his ph d degree throughout the award period as the events transpired however petitioner withdrew from drexel after obtaining a 1-year leave of absence from his marc fellowship and thereafter sought to transfer the suspended portions of his fellowship_grant to cuny in these particular circumstances we find that petitioner's submission of an application to nih for the sole purpose of transferring his existing fellowship_grant to a new institution does not run afoul of the requirements of subdivision c of the proposed regulation as long as petitioner continued his ph d studies at an approved institution a firm commitment to provide him with a total of months of funding remained based on our review of the record in this case we find that petitioner was not required to reapply to nih in order to secure fellowship funding in future academic periods we also find that the transfer of the unused portion of petitioner's fellowship award to cuny after his 1-year leave of absence from his ph d studies at drexel demonstrates a firm commitment to provide support to petitioner for a total of years and months as requested in his original marc application the above analysis does not apply however to petitioner's request for a 1-year extension of his marc fellowship after it became apparent that he needed additional time to complete his ph d degree petitioner submitted the extension request on date and it was granted shortly thereafter the additional funding petitioner received pursuant thereto cannot be considered part of his original marc award which as described above was a firm commitment to provide fellowship support for years and months consequently we hold that the fellowship payments received by petitioner pursuant to the extended fellowship period commencing on date do not meet the requirements of the transitional rule noted above and sec_117 as amended by tra applies to those amounts next we must address respondent's claim that petitioner was not a candidate_for_a_degree during the years in issue while petitioner was enrolled in physics courses at cuny respondent argues that those classes were taken solely to enable him to prepare for and pass the ph d qualifying exam and that until petitioner did so he was not a candidate_for_a_degree within the meaning of sec_117 petitioner explained at trial however that prospective ph d candidates at cuny who have not passed the qualifying exam are required to enroll in a master's degree program as a precursor to and in preparation for eventual enrollment as a formal ph d candidate upon completing the qualifying exam petitioner introduced into evidence a letter from the cuny registrar's office corroborating his claim that he was enrolled in a master's degree program in physics from date to date respondent on the other hand argues that petitioner had previously received a master's degree in physics from howard university and therefore could not have been enrolled for that same degree at cuny sec_1_117-3 income_tax regs states that a candidate_for_a_degree is an individual undergraduate or graduate studying or conducting research to meet the requirements for a degree given by a college or university we note that petitioner's goal in obtaining a marc faculty fellowship was to continue his ph d thesis research and ultimately receive the research doctorate based on the record in this case we are satisfied that petitioner was required to enroll in the master's program at cuny as a stepping stone toward reaching his ultimate goal the ph d degree thus we find that petitioner took courses in the master's program at cuny designed to meet the requirements for receiving a degree from that institution and that petitioner was a candidate_for_a_degree during the years in issue within the meaning of sec_117 as we have concluded above sec_117 prior to amendment by tra applies to the fellowship payments petitioner received in and during approximately the first half of sec_117 as amended applies to the fellowship payments received thereafter ie pursuant to petitioner's request for a 1-year extension of his marc fellowship commencing on date since petitioner was a candidate_for_a_degree during the years in issue he is entitled to exclude all fellowship amounts received under the earlier version of sec_117 and only those fellowship amounts used for qualified_tuition_and_related_expenses under amended sec_117 petitioner however failed to provide any evidence of the amount he spent on tuition books fees and other related expenses while at cuny nor did he provide a copy of his transcript or other notification from the school indicating how many courses he took during the latter half of therefore we hold that petitioner has not met his burden of establishing that any of the payments he received during the extended fellowship period commencing on date were used for qualified_tuition_and_related_expenses finally we must determine whether petitioner is liable for additions to tax under sec_6651 and sec_6654 for the year in the case of failure_to_file an income_tax return on the date prescribed for filing sec_6651 imposes an addition_to_tax equal to percent of the amount required to be shown on the return with an additional percent to be added for each month or partial month during which such failure continues not to exceed percent in the aggregate the addition_to_tax under sec_6651 does not apply if it is shown that the failure_to_file was due to reasonable_cause and not to willful neglect the parties stipulated that petitioner did not file an income_tax return for or petitioner indicated pincite pursuant to our findings herein petitioner is entitled to exclude from income the fellowship payments he received during as a result petitioner did not have sufficient income to require him to file a return for that year consequently the additions to tax under sec_6651 and sec_6654 are not applicable to petitioner's taxable_year at trial petitioner indicated for the first time that if he had filed returns for and his filing_status would have been head_of_household petitioner attached two documents to his posttrial brief purporting to support this claim in the continued trial that he believed his fellowship award was excludable from income and that he was not required to file returns for those years petitioner claimed in his testimony that he based his belief on the advice of an unnamed irs employee whom petitioner contacted shortly after he received a notice in his student mailbox at drexel that there had been a change in the law regarding the taxability of scholarships and fellowships even assuming arguendo that petitioner did contact an irs employee while he was attending drexel any advice he received at that time would not exculpate him from his failure_to_file a tax_return for after his transfer to cuny and subsequent request for a 1-year extension of his marc fellowship had been granted accordingly we sustain respondent's determination that petitioner is liable for the addition_to_tax under sec_6651 for respondent also determined an addition_to_tax against petitioner under sec_6654 for failure to make timely continued notices of deficiency respondent determined that petitioner's filing_status was single we will not as a general_rule consider an issue raised for the first time at trial since it has not been properly pleaded see 64_tc_61 additionally we note that the documents attached to petitioner's posttrial brief were not introduced at trial and therefore are not part of the record in this case rule b consequently even if petitioner's filing_status were an issue before us we would nevertheless find that petitioner has not established that he is eligible to file as head_of_household during the years in issue estimated_tax payments this addition_to_tax is mandatory and cannot be waived due to reasonable_cause 75_tc_1 sec_1_6654-1 income_tax regs however no addition_to_tax is imposed under sec_6654 if one of the exceptions set forth in sec_6654 is satisfied under sec_6654 no addition_to_tax is imposed under sec_6654 if the taxpayer's preceding_taxable_year was a taxable_year of months the taxpayer did not have any_tax liability for the preceding_taxable_year and the taxpayer was a citizen or resident_of_the_united_states throughout the preceding_taxable_year pursuant to our finding above that petitioner's marc fellowship was excludable from income during petitioner had no tax_liability and was not required to file a tax_return for that year in addition petitioner was a resident_of_the_united_states throughout consequently petitioner has satisfied the exception under sec_6654 for his taxable_year we hold that petitioner is not liable for the addition_to_tax under sec_6654 to reflect the foregoing decision will be entered under rule
